                                           Case 3:20-cv-02624-SK Document 37 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     Y.B., et al.,                                       Case No. 20-cv-02624-SK
                                   8                     Plaintiffs,
                                                                                             ORDER APPROVING MINOR'S
                                   9              v.                                         SETTLEMENT
                                  10     STATE OF CALIFORNIA, et al.,
                                                                                             Regarding Docket No. 35
                                  11                     Defendants.

                                  12          On February 4, 2021, Plaintiffs filed a motion to approve the compromise of minor
Northern District of California
 United States District Court




                                  13   Plaintiff Y.B.’s claims in this matter. (Dkt. 35.) Defendants do not oppose the motion. (Dkt. 36.)

                                  14   The Court determines that the motion is appropriate for disposition without oral argument and,

                                  15   thus, is deemed submitted. See Civ. L.R. 7-1(b). Accordingly, the hearing set for April 5, 2021, is

                                  16   VACATED. The case management conference currently set for March 29, 2021, is CONTINUED

                                  17   until June 28, 2021, to allow the parties time to execute the settlement before updating the Court.

                                  18   Having carefully considered the parties’ papers, relevant legal authority, and the record in the

                                  19   case, the Court hereby GRANTS the motion for the reasons set forth below.

                                  20          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  21   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181
                                       (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court ‘must appoint a
                                  22
                                       guardian ad litem – or issue another appropriate order – to protect a minor or incompetent person
                                  23
                                       who is unrepresented in an action.” Id. (quoting Fed. R. Civ. P 17(c)). “In the context of
                                  24
                                       proposed settlements in suits involving minor plaintiffs, this special duty requires a district court
                                  25
                                       to ‘conduct its own inquiry to determine whether the settlement serves the best interests of the
                                  26
                                       minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).
                                  27
                                              In cases involving the settlement of federal claims, district courts should “limit the scope
                                  28
                                           Case 3:20-cv-02624-SK Document 37 Filed 03/22/21 Page 2 of 2




                                   1   of their review to the question whether the net amount distributed to each minor plaintiff in the

                                   2   settlement is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and

                                   3   recovery in similar cases,” and should “evaluate the fairness of each minor plaintiff’s net recovery

                                   4   without regard to the proportion of the total settlement value designated for adult co-plaintiffs or

                                   5   plaintiffs’ counsel – whose interests the district court has no special duty to safeguard.” Id. at

                                   6   1181-82 (citing Dacanay, 573 F.2d at 1078).

                                   7          The Robidoux Court expressly limited its holding to a minor’s federal claims, noting that it

                                   8   did “not express a view on the proper approach for a federal court to use when sitting in diversity

                                   9   and approving the settlement of a minor's state law claims.” Id. at 1179 n.2. Nevertheless, district
                                       courts have found the Robidoux rule reasonable in the context of state law claims and have applied
                                  10
                                       the rule to evaluate the propriety of a settlement of a minor’s state law claims as well. Mitchell v.
                                  11
                                       Riverstone Residential Grp., 2013 WL 1680641, at *1 (E.D. Cal. Apr. 17, 2013) (collecting cases).
                                  12
Northern District of California
 United States District Court




                                       Plaintiff E.B. asserts both federal and state law claims here. The Court will apply the rule in
                                  13
                                       Robidoux to evaluate the settlement of all of the Y.B’s claims in this case. See Doe ex rel. Scott v.
                                  14
                                       Gill, 2012 WL 1939612, at *2 (N.D. Cal. May 29, 2012).
                                  15
                                              The Court finds that the proposed settlement, including the minor Plaintiff’s net recovery,
                                  16
                                       is fair and reasonable. Accordingly, the proposed settlement is HEREBY APPROVED.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: March 22, 2021
                                  19
                                                                                         ______________________________________
                                  20                                                     SALLIE KIM
                                                                                         United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
